      Case 4:21-cv-00264-RP-SBJ Document 36 Filed 09/15/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA


THE ARC OF IOWA; CHARMAINE
ALEXANDER, individually and on behalf of C.B.,
a minor; JONATHAN CRAIG, individually and on
behalf of E.C. and J.C., minors; MICHELLE
CROFT, individually and on behalf of J.J.B., a
minor; AMANDA DEVEREAUX, individually and
on behalf of P.D., a minor; CARISSA FROYUM
ROISE, individually and on behalf of H.J.F.R., a     Case No. 4:21-cv-00264
minor; LIDIJA GEEST, individually and on behalf
of K.G., a minor; MELISSA HADDEN,
individually and on behalf of V.M.H., a minor;
HEATHER LYNN PRESTON, individually and on
behalf of M.P. and S.P, minors; LISA HARDISTY
SITHONNORATH, individually and on behalf of
A.S., a minor; REBEKAH STEWART, individually
and on behalf of E.M.S., a minor; and ERIN
VERCANDE, individually and on behalf of S.V., a
minor,

       Plaintiffs,

v.

KIM REYNOLDS, in her official capacity as Governor   NOTICE OF WITHDRAWAL OF
of Iowa; ANN LEBO, in her official capacity as       KRISTY M. LATTA ON BEHALF
Director of the Iowa Department of Education;        OF DEFENDANT COUNCIL
ANKENY COMMUNITY SCHOOL DISTRICT;                    BLUFFS COMMUNITY SCHOOL
COUNCIL BLUFFS COMMUNITY SCHOOL                      DISTRICT
DISTRICT; DAVENPORT COMMUNITY SCHOOL
DISTRICT; DECORAH COMMUNITY SCHOOL
DISTRICT; DENVER COMMUNITY SCHOOL
DISTRICT; DES MOINES PUBLIC SCHOOLS;
IOWA CITY COMMUNITY SCHOOL DISTRICT;
JOHNSTON COMMUNITY SCHOOL DISTRICT;
LINN MAR COMMUNITY SCHOOL DISTRICT;
and WATERLOO COMMUNITY SCHOOL
DISTRICT,

       Defendants.




                                               1
        Case 4:21-cv-00264-RP-SBJ Document 36 Filed 09/15/21 Page 2 of 3




       COMES NOW, Kristy M. Latta of the law firm of Ahlers & Cooney, P.C. and withdraws

her appearance on behalf of Defendant Council Bluffs Community School District. Attorney

Timothy A. Clausen of the law firm of Klass Law Firm, L.L.P. has entered an appearance as

counsel for Defendant Council Bluffs Community School District.


                                            /s/ Kristy M. Latta
                                           Kristy M. Latta (AT0004519)
                                           AHLERS & COONEY, P.C.
                                           100 Court Avenue, Suite 600
                                           Des Moines, Iowa 50309
                                           Telephone:      515-243-7611
                                           Facsimile:      515-243-2149
                                           E-mail:         klatta@ahlerslaw.com
                                           ATTORNEYS FOR DEFENDANTS ANKENY
                                           COMMUNITY SCHOOL DISTRICT, DECORAH
                                           COMMUNITY SCHOOL DISTRICT, DENVER
                                           COMMUNITY SCHOOL DISTRICT, DES
                                           MOINES PUBLIC SCHOOLS, JOHNSTON
                                           COMMUNITY SCHOOL DISTRICT, LINN MAR
                                           COMMUNITY SCHOOL DISTRICT, AND
                                           WATERLOO COMMUNITY SCHOOL
                                           DISTRICT

Original electronically filed.
Copy served electronically:
                                                                        CERTIFICATE OF SERVICE

Rita Bettis Austen                                The undersigned certifies that the foregoing instrument was served
Shefali Aurora                                    upon all parties to the above cause to each of the attorneys of record
                                                  herein at their respective addresses disclosed on the pleadings, on
Leah Patton                                          September 15, 2021

ACLU of Iowa Foundation Inc.                      By      ☐ U.S. Mail                           ☐ Fax
505 Fifth Avenue, Suite 901                               ☐ Hand Delivery                       ☐ Overnight Carrier
Des Moines, IA 50309-2316
                                                          ☒    Electronically through CM-ECF    ☐ E-mail

Cynthia A. Miller                                         ☐ Electronically through Efile

Catherine Johnson                                  Signature      /s/ Anne Stokely
Disability Rights Iowa
666 Walnut Street, Suite 1440
Des Moines, IA 50309




                                              2
         Case 4:21-cv-00264-RP-SBJ Document 36 Filed 09/15/21 Page 3 of 3




Louise Melling
American Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004

Susan Mizner
American Civil Liberties Union Foundation
39 Drumm Street
San Francisco, CA 94111

John A. Freedman
Tara L. Williamson
Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave, NW
Washington, DC 20001

Shira Wakschlag
The Arc of the United States
1825 K Street, NW, Suite 1200
Washington, DC 20006

Thomas J. Duff
Jim T. Duff
Duff Law Firm, PLC
4090 Westown Parkway, Suite 102
West Des Moines, IA 50266

Timothy A. Clausen
Klass Law Firm, L.L.P.
Mayfair Center, Upper Level
4280 Sergeant Road, Suite 290
Sioux City, IA 51106


01941585-1\99500-323




                                            3
